                IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF VIRGINIA
                         ROANOKE DIVISION

EUGENE V. SMALLS, SR.,                           )
                                                 )
                  Plaintiff,                     )      Case No. 7:18CV00581
                                                 )
v.                                               )      OPINION AND ORDER
                                                 )
BARRY KANODE, ET AL.,                            )      By: James P. Jones
                                                 )      United States District Judge
                  Defendants.                    )

      Eugene V. Small, Sr., Pro Se Plaintiff.

      The plaintiff, Eugene V. Smalls, Sr., a Virginia inmate proceeding pro se,

has filed this civil rights action under 42 U.S.C. § 1983 and the Americans with

Disabilities Act (“ADA).        His Complaint alleges multiple violations of his

constitutional and statutory rights by two dozen prison officials over the past two

years at two different prisons.        Smalls only recently completed financial

requirements to proceed with the case, and it has not yet been served on the

defendants. It is currently being screened under 28 U.S.C. § 1915A(b)(1). Smalls

has also filed a motion that the court construed and docketed as seeking

preliminary injunctive relief. After review of this motion, I will deny it.

      Smalls asserts that the court should order his transfer “from the Western

Region to the Eastern Region as a way of protecting” him and his ability to

“receive a fair hearing on his claims.” Mot. 1, ECF No. 5. He alleges that he has
seen security and staff members at Wallens Ridge State Prison (“WRSP”), where

he is currently confined, “enter inmates [sic] cells and throw away legal documents

that they have filed against the facility or any facility within their Region.” Id.

Smalls also alleges that he has overheard officers “boast to inmates about throwing

away inmates [sic] legal documents as a way of protecting their facilities from

legal actions/lawsuits.” Id. He states his belief that “it is very important this court

protect me . . . from Retaliation by security and staff members” at WRSP. Id.

      Because preliminary injunctive relief is an extraordinary remedy, the party

seeking such relief must make a clear showing “that he is likely to succeed on the

merits, that he is likely to suffer irreparable harm in the absence of preliminary

relief, that the balance of equities tips in his favor, and that an injunction is in the

public interest.” Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 20 (2008). To

qualify as irreparable, the feared harm must be “neither remote nor speculative, but

actual and imminent,” Tucker Anthony Realty Corp. v. Schlesinger, 888 F.2d 969,

975 (2d Cir. 1989) (internal quotation marks and citations omitted), such that it

poses a real and immediate threat, Dan River, Inc. v. Icahn, 701 F.2d 278, 283 (4th

Cir. 1983).

      Smalls’ fears of retaliatory document destruction are nothing more than

speculation, based on past events that did not involve Smalls. See Adams v. Rice,

40 F.3d 72, 74 (4th Cir. 1994) (requiring more than conclusory allegations for


                                          -2-
§ 1983 retaliation claim). Indeed, Smalls does not indicate that any prison officials

currently know about this lawsuit. As stated, it has not yet been served on the

defendants, many of whom do not even work at WRSP. For these reasons, I find

that Smalls has not shown a likelihood of imminent or irreparable harm he will

suffer in the absence of court intervention. Accordingly, it is hereby ORDERED

that the plaintiff’s Motion for a Preliminary Injunction, ECF No. 5, is DENIED.

                                               ENTER: January 18, 2019

                                               /s/ James P. Jones
                                               United States District Judge




                                         -3-
